Citation Nr: 0218729	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  97-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Montgomery, Alabama, Regional Office 
(RO), which found that new and material evidence had not 
been submitted to reopen the veteran's claim.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of the claim and has notified 
him of the information and evidence necessary to 
substantiate his claim.

2.  The Board denied service connection for a hearing loss 
disability by decision dated in November 1985.  There was 
no appeal taken from that decision.  

3.  The Board's November 1985 decision represents the last 
final disallowance of entitlement to service connection 
for a hearing loss disability on any basis.  

4.  The evidence submitted since the Board's November 1985 
decision, which includes the veteran's written statements, 
hearing testimony, and VA outpatient treatment records, in 
an attempt to reopen his claim for service connection, 
does not bear directly and substantially on the issue of 
entitlement to service connection for a hearing loss 
disability.


CONCLUSION OF LAW

The evidence submitted subsequent to the Board's November 
1985 decision denying the claim of entitlement to service 
connection for a hearing loss disability is not new and 
material and the claim has not been reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (2002); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that unappealed rating decisions are final 
with the exception that a claim may be reopened by 
submission of new and material evidence.  However, when an 
appellant seeks to reopen a claim based on new evidence, 
the Board must first determine whether new and material 
evidence has been submitted.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to 
be used for determining whether new and material evidence 
has been submitted.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  New and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantively on the matter under consideration.  It can 
be neither cumulative nor redundant, and which by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2002); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) found that when a veteran sought to 
reopen a claim based on new evidence, the Board first 
determined whether the additional evidence is "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both new and 
old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  Under the amended regulations, 
if the evidence is new and material, the question is 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
Due to the effective date of the amended regulation, the 
new standard is not applicable to the veteran's claim.

Historically, the Board denied the veteran's claim for a 
hearing loss disability by decision dated in November 1985 
on the basis that in-service complaints related to hearing 
loss were acute and transitory and resolved without 
chronic residuals.  The Board further noted that a hearing 
loss disability was not diagnosed until 1983, many years 
(nearly 40 years) after service separation.  Therefore, 
the Board denied the claim.  

In November 1996, the veteran filed the current claim, 
which was denied by a rating decision dated in May 1997.  
This appeal is before the Board from his unsuccessful 
attempt to reopen his claim for entitlement to service 
connection for a hearing loss disability.  After a review 
of the evidence, the Board finds that the veteran's claim 
must be denied.  Significantly, none of the medical 
evidence associated with the claims file since 1985 
establishes a causal relationship between the veteran's 
period of active duty and a hearing loss disability.

First, multiple outpatient treatment records dated since 
the 1990s have been associated with the claims file and 
reflect treatment for a myriad of medical problems, 
including degenerative joint disease, stomach ulcers, 
alcohol abuse, "low blood," and right elbow pain.  Of 
note, while he complained of a "hearing disorder" in 
August 1992 and there is evidence of hearing aid use, 
there was no medical indication of a relationship 
established between hearing loss and military duty.  
Therefore, while "new" to the extent this evidence was not 
before the Board in its previous denial, it is not 
material as it does not establish a causal relationship 
between the hearing loss and the veteran's active duty 
service, nor does it provide probative information 
concerning the etiology of the veteran's hearing loss 
disability.    

Next, the Board has considered the veteran's written 
statements and sworn testimony to the effect that he 
should be service connected for a hearing loss disability.  
Specifically, at a hearing before the Board, he maintained 
that his hearing loss began in service after the vehicle 
he was driving was hit with a land mine.  He related that 
he continued to have problems with his hearing during 
service.  He noted that a private physician told him that 
his hearing loss was probably caused from the explosion.  
He indicated that a private physician first told him that 
he had hearing loss in 1951 (several years after service 
separation) and was told that he needed hearing aids in 
1970.  He reported that his private treating physicians 
were dead and no records were available.  

Although lay statements may be probative as to observable 
symptomatology, they do not constitute competent evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran lacks the medical expertise to offer an 
opinion as to the diagnosis of a medical disability or its 
causation.  The mere contentions of the veteran, no matter 
how well-meaning, without supporting medical evidence 
cannot serve to reopen his claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King 
v. Brown, 5 Vet. App. 19 (1993).  

In this case, there is no evidence that the veteran has 
any medical expertise, or is otherwise qualified to render 
a medical opinion.  Consequently, his statements as to a 
causal relationship between military service and a hearing 
loss disability alone, without some form of objective 
corroboration, are not deemed to be probative.  Given that 
the evidence submitted since the last final denial fails 
to establish a relationship between military service and a 
hearing loss disability, the Board is compelled to deny 
his claim to reopen.  In sum, in the absence of competent 
evidence of a medical nexus between the veteran's hearing 
loss disability and military service, and, as none of the 
evidence discussed above is both new and material, the 
claim for entitlement to service connection for a hearing 
loss disability is not reopened and the claim is denied. 

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000, 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The law also eliminated the concept of well-
groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.  See 38 
U.S.C.A. § 5103A (West 2001).  Additionally, in August 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible with regard to the issue decided in this 
decision.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, 
medical evidence, or lay evidence necessary to 
substantiate the claim.  

Next, it appears that all medical records identified by 
the veteran have been associated with the claims file, 
including evidence of current treatment for a hearing loss 
disability.  While he indicated that he received private 
treatment for his hearing loss disability over the years, 
he related that these records are not available as the 
physicians have died.  In addition, he has not alleged 
that any physician, except one of his private physician, 
suggested a connection between his hearing loss and 
military service.  As the private physician's records are 
not available, the Board finds that a further delay for 
records would be futile.  

Further, he provided testimony before the Board in 
September 1997.  Moreover, the issue was the subject of a 
Board remand in October 1999 in order to obtain additional 
records.  While the 1997 records referenced at his hearing 
were available, multiple attempts were made to associate 
medical records from the Gainesville VA Medical Center but 
there were reportedly no records on the veteran at their 
facility.  As such, the Board finds that the record as it 
stands is sufficient to decide the claim and no additional 
development is needed.  Therefore, the Board finds that 
the mandates of the VCAA have been satisfied.


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for a hearing 
loss disability is not reopened and the benefit sought on 
appeal is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

